 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID OSTAS GARCIA,                               No. 2:19-cv-2379 AC P
12                        Plaintiff,
13          v.                                         ORDER
14   J. CURTIS, et al.,
15                        Defendants.
16

17          On December 12, 2019, plaintiff, a state prisoner proceeding pro se, filed a motion to

18   withdraw this action due to the fact that he wished to first pay off restitution and other obligations

19   owed. See ECF No. 4. Out of concern that plaintiff might not have clearly understood how a

20   grant of in forma pauperis status would affect him and how the fee would be deducted from his

21   trust account, the court issued an order explaining the process on December 19, 2019. ECF No.

22   6. The court then gave plaintiff the option of filing an in forma pauperis application within thirty

23   days; plaintiff was informed that if he chose not to do so, the motion to withdraw his complaint

24   would be granted. Id.

25          Thirty days have passed, and plaintiff has not filed an application to proceed in forma

26   pauperis. Accordingly, pursuant to Fed. R. Civ. P. 41(a), plaintiff’s request to voluntarily dismiss

27   his complaint will be honored.

28   ////
                                                       1
 1         Plaintiff’s motion to voluntarily dismiss this case, filed December 12, 2019 (ECF No. 4),
 2   is GRANTED. This action is DISMISSED. See Fed. R. Civ. P. 41(a).
 3         IT IS SO ORDERED.
 4   DATED: January 21, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
